DETAILED ACTION
This office action is in response to Applicant’s Request for Continued Examination of 2/3/2022. Amendments to claims 1, 10 and 11 have been entered.  Claims 1 and 3-11 are pending and have been examined.  The rejections and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out 	and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming 	the subject matter which the applicant regards as his invention.

Claims 4, 5 and 6 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

	Claims 4, 5 and 6 recites the limitation “the plurality of simulated claims”.  There is insufficient antecedent basis for this limitation in these claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a process, claim 10 is directed to a non-transitory computer-readable media executed on a machine and claim 11 is directed to a device performing the process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps to calculate, update and display values, e.g. expected future losses for risk mitigation, which is a fundamental economic practice and thus grouped as Certain Methods of Organizing Human Activity.  Furthermore, as determined by the Patent Board Decision dated 12/13/2021, Examiner adopts that the instant claims are also directed to concepts performed in the human mind as mental processes, evaluations and observations as well as mathematical concepts such as a mathematical algorithm or calculation.  Examiner notes that, although Applicant has removed the risk assessment language, expected loss due to claims language and simulated claims language, the claims are still considered in light of the specification as originally disclosed. As such, Applicant is gathering, analyzing and displaying a result in the area of expected future losses for risk mitigation with respect to “agents” and “values”.  The term “values” is not disclosed a single time in Applicants specification, therefore, one must conclude that these “values” are the “simulated claims” that have been removed from the independent claims.  The specification explicitly discloses the thrust of Applicant’s invention as “This relates generally to computer 
	The following italicized limitation steps of claim 1, claims 10 and 11 being similar, stripped of all additional elements, set forth the abstract idea of a series of steps to calculate, update and display values, e.g. expected future losses for risk mitigation.
[1] “displaying… a first curve generated based on a first plurality of values, each associated with the first agent and the second agent;” 
[2] “…, receiving first user input de-selecting the second agent …;”
[3] “and after receiving the first user input, calculating a second plurality of values by aggregating a third plurality of values across agents, including respective values of the third plurality of values that are associated with the first agent, and excluding respective values of the third plurality of values that are associated with the second agent, and updating the first curve … to indicate the second plurality of values, each associated with the first agent and not the second agent”  Furthermore, the claimed limitations cited above cover steps that can be evaluated in the human mind to include mental observations and evaluations as well as steps to perform a mathematical algorithm. These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice which can be completed manually in the human mind through a mathematical algorithm and therefore fall under the Certain Methods of Organizing Human Activity, Mental Processes and Mathematical Concepts  
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using generic computing devices, i.e. processors with memory suitably programmed with a “user interface” and an “application program interface” to perform the steps of displaying, receiving first user input, calculating and updating. The computing elements are recited at a high-level of generality (i.e., as generic computers with processors and memory suitably programmed to perform the generic computer functions), see at least [0048] and [0058-0059].   The user interface is merely programmed on a generic computing device to perform the insignificant extra-solution activity of gathering input from the user to perform the abstract idea.  The Application Program Interface (API), as disclosed in paragraph [0016] of the specification, is broadly defined such that it is what one of ordinary skill in the art would determine to be software allowing programs to interact or connect with each other as was known at the time of priority of the instant application.  As such, Examiner concludes that the claimed limitation steps amount no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering, analyzing and displaying of a result, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). 
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computing device suitably programmed to perform the limitation steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
	For instance, in the process of claim 1, as well as claims 10 and 11, the italicized steps in paragraph 5 above are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general-purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Furthermore, as provided by the Patent Trial and Appeal Board (PTAB), “Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer for displaying, receiving, and analyzing data amounts to electronic data query and retrieval—one of the most basic functions of a computer. All of these computer functions are generic, routine, conventional computer activities that are performed only Elec. Power Grp. LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). See also In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) (“Absent a possible narrower construction of the terms ‘processing,’ ‘receiving,’ and ‘storing,’ . . . those functions can be achieved by any general-purpose computer without special programming”). None of these activities is used in some unconventional manner nor does any produce some unexpected result. Appellant does not contend it invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, “even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.” SAP Am., 898 F.3d at 1168. Furthermore, the insignificant extra-solution activity claimed such as the displaying, receiving, calculating and updating is akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, 
Dependent claims 3-9 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claim 3 clearly recites algorithmic mathematical steps to determine a settlement amount based on an injury which is a fundamental economic activity.  These steps can also be completed in the human mind through mental evaluations and the use of pen and paper.  Claim 4 merely further defines generating a simulated claim based on known data.  This further narrows the abstract idea and can be completed in the human mind.  Claims 5 and 6 merely recite what data/information that the simulated claims are arrived at.  Claims 7, 8 and 9 further recite algorithmic steps, that can be performed in the human mind, directed to the abstract idea and applied via the generic computing elements of claim 1.
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps to calculate, update and display values, e.g. expected future losses for risk mitigation further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to calculate, update and display values, e.g. expected future losses for risk mitigation) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors and memory suitably programmed) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Although Applicant does not provide any arguments, the amendments filed 2/3/2022 have been fully considered but they are not persuasive. Examiner refers Applicant to the analysis and detailed explanation provided in the above paragraphs.
As a result, Examiner maintains the 35 U.S.C. 101 rejection of claims 1 and 3-11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/11/2022